[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                      No. 10-11350                 ELEVENTH CIRCUIT
                                  Non-Argument Calendar            NOVEMBER 30, 2010
                                ________________________                JOHN LEY
                                                                         CLERK
                                  Agency No. A079-399-989

ZHUANG PING LIN,

lllllllllllllllllllll                                                       Petitioner,

                                               versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                     Respondent.
                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                    (November 30, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

         Zhuang Ping Lin (“Lin”), a native and citizen of China, petitions this Court

for review of the order of the Board of Immigration Appeals (“BIA”) denying his
motion to reopen removal proceedings on the basis of changed country conditions

in China. Lin argues that in his motion he submitted evidence (1) that was not

available at the time of his initial proceedings and (2) that proves Christians who

attend unregistered churches are now subject to considerably heightened religious

persecution. Accordingly, Lin contends that the BIA abused its discretion by

failing to conclude that he established changed country conditions in China. We

disagree.

      Lin initially applied for asylum based on the Chinese government’s Family

Planning Policy, his previous violation of the policy, and his alleged assault on a

government official attempting to enforce the policy. In 2005, the immigration

judge (“IJ”) denied Lin’s application. Lin sought review from the BIA, which

denied his appeal. He then appealed to this Court, and we denied his petition. See

Lin v. U.S. Att’y Gen., 555 F.3d 1310 (11th Cir. 2009).

      After the IJ ordered his deportation in 2005, Lin married a naturalized

United States citizen and had two children. Additionally, he discovered

Christianity and became a devout worshiper. Lin then filed a motion requesting

that the BIA reopen his removal proceedings on the basis of changed country

conditions due to the increased persecution of Christians in China. The BIA

denied his motion, and he asks this Court to review that decision.

                                          2
      We review the BIA’s denial of a motion to reopen a removal proceeding for

abuse of discretion. Jaing v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009) (citation omitted). Motions to reopen removal proceedings are disfavored,

Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (per curiam) (citation

omitted), and judicial review is “limited to determining whether the BIA [abused

its discretion by acting] in an arbitrary or capricious manner.” Zhang v. U.S. Att’y

Gen., 572 F.3d 1316, 1319 (11th Cir. 2009) (per curiam) (citation omitted).

      Ordinarily, an alien who is subject to a final order of removal and wishes to

file a motion to reopen must do so within 90 days of the final administrative

removal order. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). That time

limit is inapplicable, however, if the alien can demonstrate “changed country

conditions arising in the country of nationality or the country to which removal

has been ordered, if such evidence is material and was not available and would not

have been discovered or presented at the previous proceeding.” 8 U.S.C. §

1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3). Demonstrating materiality is

a difficult task and requires the presentation of evidence that would likely change

the result in the case if the proceedings were reopened. Jaing, 568 F.3d at

1256–57. “An alien cannot circumvent the requirement of changed country

conditions by demonstrating only a change in [his] personal circumstances.”

                                         3
Zhang, 572 F.3d at 1319.

      The BIA’s opinions need not discuss every piece of evidence presented so

long as it “‘has given reasoned consideration to the petition, and made adequate

findings . . . .’” Morales v. INS., 208 F.3d 323, 328 (11th Cir. 2000) (quoting

Martinez v. INS., 970 F.2d 973, 976 (1st Cir. 1992)). Ultimately, the BIA must

“‘consider the issues raised and announce its decision in terms sufficient to enable

a reviewing court to perceive that it has heard and thought and not merely

reacted.’” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (quoting

Vergara-Molina v. INS, 956 F.2d 682, 685 (7th Cir. 1992)).

      Here, the BIA considered the evidence presented and articulated its decision

in a manner that allows for appellate review, despite not engaging in extended

discussion. We conclude that the BIA did not abuse its discretion in finding that

Lin failed to present sufficient evidence to prove a material change in the

conditions for Christians in China.

      The BIA provided a brief procedural history of Lin’s asylum proceedings

and recognized that changed country conditions formed the basis of his current

motion. Next, its decision succinctly and correctly identified the gravamen of

Lin’s claim, specifically that conditions for Christians and members of

unregistered churches in China have worsened and created changed circumstances

                                          4
within the country. Finally, it recognized the evidence Lin presented and then

provided its findings and conclusion.

      At the outset of its analysis, the BIA correctly concluded that Lin’s

conversion to Christianity constituted a change in personal circumstances that did

not absolve him of the requirement to prove a change in country circumstances.

Lin does not challenge that determination. Therefore, the BIA appropriately

moved on to consider the evidence of the current religious climate in China. The

government-issued reports and other evidence painted a conflicting portrait that

acknowledged an increase in tolerance of Christianity in some respects, while at

the same time recognizing that there has been action taken against non-sanctioned

Christian leaders and participants. Cumulatively, this evidence lacks the

specificity and clarity to warrant analogy to recent cases in this Court involving

the increased enforcement of the Chinese Family Planning Policy. See, e.g., Jaing,

568 F.3d at 1257–58 (concluding that the BIA “badly misconstrued” the

appellant’s petition as being based on changed personal circumstances and

inexplicably ignored two affidavits detailing forced sterilizations in appellant’s

hometown and multiple country reports that recognized “unambiguously

corroborated incidents of coerced sterilization”).

      Though it did not explicitly discuss each individual piece of evidence, the

                                          5
BIA concluded that the “arrest of leaders of underground churches and the

harassment of church members” does not demonstrate “that [Lin] will suffer

mistreatment amounting to persecution or torture upon his return to China based

on his practice of Christianity.” Such a conclusion in this case, reached after

acknowledging the conflicting evidence, cannot be considered arbitrary or

capricious. Accordingly, we conclude that the BIA did not abuse its discretion in

denying Lin’s motion to reopen.

PETITION DENIED.




                                          6